BARNS, PAUL D., Associate Judge.
W. O. Brass filed a notice of appeal from a final judgment of the circuit court affirming on appeal a judgment of a Justice of the Peace. This appeal is dismissed for the reasons of the facts hereinafter stated.
As appears by the caption, this appeal was not by the United Bonding Insurance Company but by W. O. Brass with the added words that he is “Attorney-in-fact” for the bonding company. The added words help to identify him but serve no other purpose. The bonding company did not take this appeal and there is nothing in the record showing that the bonding company appealed from the Justice of the Peace to the circuit court, but it is indicated that Brass appealed from the Justice of the Peace to the circuit court; Brass’ appeal to the circuit court was from an order denying Brass’ “Motion for the Reinstatement of a Bond on one Richard Mills.” The authority of Brass to act in any way for the bonding company is not shown by the record; and the bonding company has not appeared in any of the proceedings by its officers or an attorney at law, hence it has not been heard.
The judgment of the circuit court appealed from is not in the record; the only matej-ial record of the proceedings before the Justice of the Peace in the record before this court is Brass’ sworn motion for the reinstatement of the bond and the order of the Justice of the Peace denying Brass’ motion; it does not contain the bond nor the order of forfeiture because of a default (if any) of the accused under the terms of the bond,, nor the warrant or affidavit supporting the warrant;. or the want of extradition warrant from the Governor of Florida except for argumentative recitals in Brass’ motiom for reinstatement of the appearance bond.
Furthermore, this is an attempted appeal" from a judgment of the circuit court affirming on appeal an order of a Justice of the Peace denying the motion to reinstate-the bond (which was likely intended as a motion to set aside the forfeiture). This-court does not have jurisdiction of the appeal even in the absence of the aforesaid; irregularities. See Section 5(3) of Article V of the Constitution, F.S.A.
The appeal is dismissed.
ALLEN, Acting C. J., and ANDREWS,. J., concur.